Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 22, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations, including its evaluation of conflicting testimony (see People v *455Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.P., Mazzarelli, Andrias, Marlow and Malone, JJ.